Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23 and 23 are objected to because of the following:  There are two claims numbered 23.  The first claim numbered 23 depends from claims 21.  The second claims numbered 23 depends from itself.  Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Election/Restrictions
I.	Claims 17-21 and 23, drawn to a seat assembly comprising: a controller in communication with the cushion and programmed to independently vary a comfort condition in each of the regions along the seating surface, classified in class/subclass B 60N 2002/0268.
II.	Claims 11-16, drawn to a method for adjusting a seat assembly comprising: receiving data indicative of an external condition of the seat assembly; and independently varying a stiffness of a plurality of regions along a seating surface of based on the external condition, classified in class/subclass B 60N 2002/0272.
III.	Claims 22 and 24-26, drawn to a seat assembly comprising: a controller in communication with the cushion and programmed to: receive an external input signal indicating an external condition being external to a vehicle; and independently vary a stiffness of each of the regions along the seating surface in response to the external condition, classified in class/subclass B 60N 2/646.
Applicant is urged to have the same limitations in any independent claims submitted.
Restriction to one of the above inventions is required under 35 U.S.C. 121.
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention I has separate utility such as a controller in communication with the cushion and programmed to independently vary a comfort condition in each of the regions along the seating surface.  Invention II has separate utility such as a seat assembly comprising: receiving data indicative of an external condition of the seat assembly; and independently varying a stiffness of a plurality of regions along a seating surface of a seat cushion based on the external condition.  Invention III has separate utility such as a controller in communication with the cushion and programmed to: receive an external input signal indicating an external condition being external to a vehicle; and independently vary a 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, hence being a serious burden on the examiner, including the requirement of different search strategies necessitated by the different limitations above, restriction for examination purposes as indicated is proper.
Applicant is advised that for the reply to this requirement to be complete, the reply must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
A shortened statutory period for reply is set to expire TWO MONTHS, from the mailing date of this communication.  Extensions of time may be available under the provision of 37 CFR 1.136(a).  In no event, however, may a reply be timely filed after SIX (6) MONTHS from the mailing date of this communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrang Badii whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.
/Behrang Badii/
Primary Examiner
Art Unit 3667